Citation Nr: 0818751	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-06 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In June 2008, a motion to advance the case on the Board's 
docket was granted.  


FINDING OF FACT

The veteran's PTSD is productive of social and occupational 
impairment that more nearly approximates total impairment 
than deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the effective-date element of his claim.  In 
addition, the evidence of record is sufficient to establish 
his entitlement to the maximum schedular disability rating 
for his PTSD.  Therefore, no further development is required 
under 38 U.S.C.A. §§ 5103, 5103A (West 2002) 38 C.F.R. § 
3.159 (2007).


Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 70 percent rating is for assignment for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent rating is for assignment for PTSD where there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

Additionally, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected PTSD.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran contends that a disability rating higher than 50 
percent is warranted for PTSD.  After carefully reviewing the 
evidence of record, the Board concludes that the impairment 
from the veteran's PTSD more nearly approximates the total 
impairment required for a 100 percent disability rating than 
the deficiencies in most areas contemplated by a 70 percent 
disability rating.

The record reflects that there is impairment of the veteran's 
communication and thought processes.  According to a March 
2004 VA outpatient treatment record, the veteran's speech was 
spontaneous but rapid.  On VA examination in January 2005, 
there were tangential and circumstantial aspects to his 
speech.  The examiner reported that the veteran appeared to 
be "far more disorganized" than he had at a May 2004 VA 
examination and that his ability to express his emotions 
verbally had regressed.  Outpatient treatment records dated 
in March 2004, April 2004, February 2005, and July 2005 
contain diagnostic assessments of cognitive dysfunction, 
which the veteran's health care provider related to his 
anxiety and PTSD.  

There is evidence of persistent danger of the veteran hurting 
himself.  Letters dated in February 2003 and March 2004 from 
a private physician indicate that the veteran endorsed 
suicidal ideation.  He reported having suicidal thoughts 
according to a March 2004 VA outpatient treatment record.  
Although an April 2004 treatment record notes that he no 
longer was at risk for suicide, the May 2004 VA examiner 
suggested that he be that the veteran should be followed 
closely in light of his history of passive suicidal ideation.  
On VA examination in January 2005, the veteran again reported 
having suicidal thoughts.

There also is some evidence of delusions or hallucinations 
and memory loss.  In February 2004, the veteran reported 
hearing a friend's voice and having problems with his memory.  
He also reported experiencing memory loss at the May 2004 VA 
examination.  Although outpatient treatment records dated in 
March 2004, April 2004, February 2005, and July 2005, note 
that the veteran's memory appeared to be intact, they also 
indicate that his PTSD entails memory problems.  

The Board acknowledges that the medical evidence of record 
does not reflect that the veteran experiences all of the 
symptoms associated with the maximum schedular disability 
rating.  Specifically, the record does not show that he is 
disoriented to time or place, exhibits grossly inappropriate 
behavior, or is intermittently unable to perform the 
activities of daily living.  However, the Court has held that 
the symptoms enumerated under the schedule for rating mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular disability rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).

In determining that the veteran's PTSD warrants a 100 percent 
disability rating, the Board has considered the Global 
Assessment of Functioning (GAF) scores assigned for the 
veteran.  GAF scores are based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

GAF scores ranging between 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

Here, the veteran was assigned a GAF score of 46 in a March 
2003 VA outpatient treatment record; a score of 55 on VA 
examination in May 2003; and scores of 50 on VA examination 
in May 2004 and January 2005.  The May 2003 VA examiner noted 
that the veteran's symptoms appeared to be worsening, and the 
May 2004 VA examiner specifically stated that his psychiatric 
incapacity was severe.  The severity of the veteran's PTSD is 
underscored by a March 2004 private physician's letter, which 
states that the veteran is totally disabled and completely 
incapacitated because of his PTSD, and by VA outpatient 
treatment records dated in July 2005 and September 2005, 
which indicate that he participates in a weekly PTSD support 
group but otherwise is very lonely and isolated.

In sum, the evidence shows that the veteran's PTSD is 
productive of occupational and social impairment that most 
nearly approximates the total impairment contemplated by the 
criteria for a 100 percent disability rating.  Accordingly, 
the veteran is entitled to a 100 percent schedular rating for 
his service-connected PTSD.


ORDER

A 100 percent disability rating for PTSD is granted, subject 
to the criteria applicable to the payment of monetary 
benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


